 

 

Case 1:15-cV-00223-WFK-PK Document 93 Filed 11/07/18 Page 1 of 1 Page|D #: 708
rN CLEHK's 0FF1
us DlSTRlCT couRT §,%_N_Y
UNITED sTATEs DISTRICT couRT * NOV 0 7 7013 k
EASTERN DISTRICT OF NEW YORK
X
YoLMA HAYLETT and KENNETH EASTMOND, BROOKLYN OFF|CE
JUDGMENT
Plaintiffs,
15-cV-0223 (WFK) (PK)
-against- r
l
THE CITY OF NEW YORK and BRUCE SUTTON,
individually and in his official capacity,
l
Defendants.
X

 

l

This action having been tried by a jury with Judge William F. Kuhtz, Il, United States District
Judge, presiding, and thejury having rendered a verdict; it is

ORDERED AND ADJUDGED the Plaintiffs Yolma Haylett and Kenneth Eastmond recover
nothing, the action dismissed on the merits against Defendant The City oquw York; it is

FURTHER ORDERED AND ADJUDGED that judgment is elitered in favor of Plaintiff
Yolma Haylett against Defendant Bruce Sutton in the amount of $3,500.0'0, plus postjudgment interest '
pursuant to 28 U.S.C. § 1961; and it is

FURTHER ORDERED AND ADJUDGED that judgment is e\itered in favor of Plaintiff
Kenneth Eastmond against Defendant Bruce Sutton in the amount of $3,§00.00, plus postjudgment

interest pursuant to 28 U.S.C. § 1961.

Dated: Brooklyn, New York DOUGLAS C. PALMER
November 5, 2018 CLERK OF COURT

By: £/%w won

DepL ty Clerk

 

